 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    LARRY J. BROWN,

           Plaintiff,
                                                     Case No. 17-cv-575-wmc
      v.

    JON E. LITSCHER, JAMES GREER,
    MICHAEL A. DITTMANN, JAMIE
    GOHDE, TRISHA ANDERSON,
    S. SCHMIDTKNECHT, PAMELA
    SCHMIDT, D. MORGAN,
    MARGARET KIECA, LINDA
    O’DONOVAN, GLORIA
    MARQUARDT, WELCOME ROSE
    AND CINDY O’DONNELL,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


           /s/                                                4/15/2019
           Peter Oppeneer, Clerk of Court                     Date




 
